           Case 1:21-cv-00559 Document 2 Filed 06/23/21 Page 1 of 20




                      UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                             AUSTIN DIVISION

 JANE DOE                                 §
                                          §
       Plaintiff,                         §
                                          §
 vs.                                      §
                                          §                Cause No. 1:21-cv-00559
 TEXAS STATE UNIVERSITY                   §             JURY TRIAL DEMANDED
                                          §
       Defendant.                         §
                                          §
                                          §
                                          §
                                          §

                     PLAINTIFF’S ORIGINAL COMPLAINT
                           AND JURY DEMAND

TO THE HONORABLE JUDGE OF SAID COURT:

       This case arises from Defendant's deliberate indifference to warn or protect

Plaintiff from a known sexual predator. This action alleges violations of Title IX and,

there under, Clery Act. In addition, action alleges additional pendent claims arising

under state law, including breach of contract and negligence. In support thereof,

Plaintiff would show the Court as follows:
             Case 1:21-cv-00559 Document 2 Filed 06/23/21 Page 2 of 20




                                            I.

                                          PARTIES

1.     Plaintiff Jane Doe is a female. At all material times Jane Doe was living in the

County of Hays, State of Texas. At the time of events complained of herein, Jane Doe

was a freshman student attending Texas State University.

2.     Defendant, Texas State University, is an educational institution in the County

of Hays, State of Texas. Texas State University may be served through its President,

Denise M. Trauth at 601 University Drive, San Marcos, Texas 78666. During all

material times, Texas State University received federal funding for its academic

programs and activities.

                                            II.
                               JURISDICTION AND VENUE

3.     This Court has subject matter jurisdiction over this case pursuant to 28 U.S.C.

§ 1331, which gives district courts jurisdiction over all civil actions arising under the

Constitution, laws, and treaties of the United States.

4.     This Court also has subject matter jurisdiction pursuant to 28 U.S.C. § 1343,

which gives district courts original jurisdiction over (a) any civil action authorized by

law to be brought by any person to redress the deprivation, under color of any State


PLAINTIFF’S ORIGINAL COMPLAINT – Page 2
             Case 1:21-cv-00559 Document 2 Filed 06/23/21 Page 3 of 20




Law, statute, ordinance, regulation, custom or usage, of any right, privilege or

immunity secured by the Constitution of the United States or by any Act of Congress

providing for equal rights of citizens or of all persons within the jurisdiction of the

United States; and (b) any civil action to recover damages or to secure equitable relief

under any Act of Congress providing for the protection of the civil rights.

5.     Plaintiff brings this action to redress a hostile educational environment

pursuant to Title IX of the Education Amendments of 1972, 20 U.S.C. § 1681(a), as

more fully set forth herein. This action is brought pursuant to 42 U.S.C. § 1983 and

§ 1988, and the Fourth Amendment to the United States Constitution, made

applicable to Defendants through the Fourteenth Amendment to the United States

Constitution.

6.     Plaintiff further invokes the supplemental jurisdiction of this Court, pursuant

to 28 U.S.C. § 1367(a), to hear and decide claims arising under state law including

breach of contract and negligence.

7.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b), since all Parties

reside or resided in this district and the events giving rise to the claims occurred in

this district.




PLAINTIFF’S ORIGINAL COMPLAINT – Page 3
             Case 1:21-cv-00559 Document 2 Filed 06/23/21 Page 4 of 20




                                           III.

                                      APPLICABLE LAW

8.     Title IX of the Education Amendments of 1972 ("Title IX"), 20 U.S.C. §

168l(a), states that:

       "No person in the United States shall, on the basis of sex, be excluded
       from participation in, be denied the benefit of, or be subjected to
       discrimination under any education program or activity receiving Federal
       financial assistance .... "

9.     Title IX is implemented through the Code of Federal Regulations. See 34

C.F.R. Part 106. 19. 34 C.F.R. § 106.8(b) which provides:

       " ... A recipient shall adopt and publish grievance procedures providing
       for prompt and equitable resolution of student and employee complaints
       alleging any action which would be prohibited by this part."

10.    In Gebser v. Lago Vista Independent School District, 524 U.S. 274 (1988), the

United States Supreme Court recognized that a recipient of federal educational funds

intentionally violates Title IX, and is subject to a private damages action, where the

recipient is "deliberately indifferent" to known acts of teacher-student discrimination.

11.    In Davis v. Monroe County Board. of Education, 526 U.S. 629 (1999), the United

States Supreme Court extended the private damages action recognized in Gebser to

cases where the harasser is a student, rather than a teacher.



PLAINTIFF’S ORIGINAL COMPLAINT – Page 4
             Case 1:21-cv-00559 Document 2 Filed 06/23/21 Page 5 of 20




12.    Davis held that a complainant may prevail in a private Title IX damages action

against a school district in cases of student-on-student harassment where the funding

recipient is:

       a) “deliberately indifferent to sexual harassment of which the recipient
           has actual knowledge,” and
       b) “the harassment is so severe, pervasive, and objectively offensive that
           it can be said to deprive the victims of access to the educational
           opportunities or benefits provided by the school.”

Davis, 526 U.S. at 1669-76.

13.    Title IX jurisprudence as well as Department of Education regulations have

long recognized that a single event of rape constitutes harassment so severe, pervasive

and objectively offensive that it deprives its victims of access to the educational

opportunities provided by the school:

       "The more severe the conduct, the less need there is to show a repetitive
       series of incidents to prove a hostile environment, particularly if the
       harassment is physical. Indeed, a single or isolated incident of sexual
       harassment may create a hostile environment if the incident is
       sufficiently severe. For instance, a single instance of rape is sufficiently
       severe to create a hostile environment."

U.S. Department of Education, Office of Civil Rights, "Dear Colleague" Letter of

April 4, 2011.




PLAINTIFF’S ORIGINAL COMPLAINT – Page 5
              Case 1:21-cv-00559 Document 2 Filed 06/23/21 Page 6 of 20




14.     Regardless, in the circumstances giving rise to the claims of this Plaintiff,

resulting from deliberate indifference, has been allowed to continue at the Defendant

University.

15.     Texas law provides protections for students and requires the exercise of

reasonable care on the part of the University.

16.     Texas law provides for the protection of invitees from foreseeable criminal

harm.

17.     Texas law also provides for a cause of action of breach of contract. Plaintiff had

and continue to have an educational contract with the Defendant University that

included agreements and duties to provide adequately for their safety, to adequately

and in compliance with law report instances of sexual assault and/or harassment the

breach of which cause the damages claimed herein.

                                           IV.

                                          FACTS

18.     On September 28, 2019 Plaintiff was sexually and physically assaulted by

Assailant 1 who was a Texas State University Student. Assailant 2, an accomplice, was

not a Texas State University Student but was visiting Assailant 1. During the sexual

assault of Jane Doe, Assailant 1 physically assaulted her by pulling her hair from her


PLAINTIFF’S ORIGINAL COMPLAINT – Page 6
             Case 1:21-cv-00559 Document 2 Filed 06/23/21 Page 7 of 20




scalp and putting his fingers in her mouth pulling it sideways and bruising her breasts.

Both Assailant 1 and 2 sexually assaulted Jane Doe during this event.

19.    Assailant 1 was arrested by Texas State University Police on October 3, 2019,

for a prior sexual assault of a different female. That prior sexual assault occurred on

August 17, 2019 and was investigated by Texas State University Police until Assailant

1’s arrest on October 3rd, 2019 Therefore, when Assailant 1 assaulted Jane Doe, the

University had actual knowledge of the prior August 17 assault. In addition, Assailant

1 was arrested (by Hays County Sheriff’s Office) on August 29, 2019 for felony

possession of a controlled substance. A Texas State University tracking number was

assigned to him at that time, putting the University on actual notice of Assailant 1’s

prior criminal conduct.

20.    With regard to Plaintiff’s assault, the Texas State University’s Title IX’s

coordinator Investigated Doe’s assault and concluded Assailant 1 committed sexual

violence against Doe.

21.    Assailant 1 appealed the finding and was unsuccessful. The Texas State

University’s committee affirmed the finding, noting Assailant 1 lacked credibility and

sustained his removal.




PLAINTIFF’S ORIGINAL COMPLAINT – Page 7
             Case 1:21-cv-00559 Document 2 Filed 06/23/21 Page 8 of 20




22.    Texas State University, at all times relevant to the assault on Jane Doe, knew of

Assailant’s prior criminal behavior of physical and sexual assault and felony drug

possession.

23.    Assailant 1 was arrested and charged with the sexual assault of Jane Doe on

October 21, 2019.

24.    Prior to this occasion Texas State University had a history of significantly

underreporting the number of sexual assaults on its flagship campus.

25.    The Clery Act requires publicly funded universities to release annual reports

detailing how often various crimes, including sexual assault are reported on or near

campus.

26.    The criminal charges against Assailant 1 are currently pending.

27.    Assailant 1 was again arrested on January 21, 2020 in Montgomery County,

Texas for possession of a controlled substance.

A.     ALLEGATIONS

28.    Texas State University System Sexual Misconduct Policy and Procedures in

effect at the time Jane Doe was physically and sexually assaulted provides:

       4. Interim Measures. When an incident of sexual misconduct is reported,
       the component will consider interim measures while the incident is
       investigated and adjudicated.


PLAINTIFF’S ORIGINAL COMPLAINT – Page 8
             Case 1:21-cv-00559 Document 2 Filed 06/23/21 Page 9 of 20




       4.13 Temporary Withdrawal or Suspension from the Component, in
       accordance with System Rules and Regulations. (TSUS Sexual
       Misconduct Policy Effective August 17, 2017).


29.    No Interim Measures were taken by the Component (University) following the

first complaint against Assailant 1 for the sexual assault on August 17, 2019 and before

the sexual assault of Jane Doe on September 28, 2019. Certainly, if the first sexual

assault complaint was not deemed worthy of interim measures (removal from the

University), then the sexual assault coupled with felony possession of controlled

substance should have mandated that immediate action be taken to remove him from

campus.

30.    The University’s failure to follow its own sexual misconduct policy was a direct,

producing and proximate cause of the physical and sexual assault of Jane Doe.

31.    The Texas State University Sexual Misconduct Policy and Procedures was

approved on August 22, 2019 without changing the 2017 interim measures (removal)

that could have been taken while the first assault was investigated and adjudicated.

32.    Texas State University Sexual Misconduct Policy and Procedures Amended in

2020 provides for Emergency Removal:

       “3.8.4 Emergency Removal … a Component may remove a Respondent
       from the Component’s Education Program or Activity on an emergency
       basis, provided that the Component undertakes an individualized safety

PLAINTIFF’S ORIGINAL COMPLAINT – Page 9
            Case 1:21-cv-00559 Document 2 Filed 06/23/21 Page 10 of 20




        and risk analysis, determines that an immediate threat to the physical
        health or safety of any student or other individual arising from the
        allegations of sexual harassment justifies removal, and provides the
        Respondent with notice and an opportunity to challenge the decision
        immediately following removal. The removal challenge does not require
        a hearing and the burden is on the Respondent to show why the removal
        should be rescinded.”

33.     It is clear that, the policies both before and after the physical and sexual assault

of Jane Doe, were not followed. The University failed to follow its own written sexual

misconduct policy by failing to remove Assailant 1 from the Component.

34.     The University failed to have or failed to follow policies and procedures in place

which would have prompted or required them to take affirmative action and remove

from campus a student like Assailant 1 who exhibits violent criminal behavior.

35.     The Defendant University failed to protect the Plaintiff from a known sexual

predator of which they had either actual or constructive notice prior to the time that

Doe was physically and sexually assaulted.

36.     The Defendant University created a heightened risk of sexual assault for other

students, including Doe and acted with deliberate indifference by failing to remove

Assailant 1 after becoming aware of his prior criminal/sexual assault conduct before

his assault on Doe.




PLAINTIFF’S ORIGINAL COMPLAINT – Page 10
             Case 1:21-cv-00559 Document 2 Filed 06/23/21 Page 11 of 20




37.      At all material times, the Defendant University was receiving federal funding,

as contemplated by Title IX, 20 U.S.C. § 1681, et seq. for its activities including

financial aid and research grants among other sources.

38.      The Defendant University implemented and executed policies and customs in

regard to the events that resulted in the deprivation of Plaintiff’s constitutional,

statutory, and common-law rights.

39.      The Defendant University is responsible for providing the security of its

students and guests which it does through "Public Safety," in effect a private police

force.

40.      The Defendant University is responsible for the acts and omissions of its

employees, agents, part-time student workers, tenants and police force.

41.      The Defendant University failed to provide a safe academic environment for

the Plaintiff.

42.      At all times relevant to this Complaint, Defendant failed to protect Plaintiff,

and others, as it negligently discharged its duty to provide safety to the students and

guests of the University.

43.      As a direct and proximate result of the violations of her state and federal legal

rights, Plaintiff has suffered and continue to suffer untold psychological damage,


PLAINTIFF’S ORIGINAL COMPLAINT – Page 11
            Case 1:21-cv-00559 Document 2 Filed 06/23/21 Page 12 of 20




profound emotional distress, permanent loss of standing in her community and

damage to her reputation, and her future relationship have been negatively affected.

44.     Plaintiff has also been deprived of meaningful treatment, including medical

and psychological support, as a result of Defendant’s conduct and the resulting

medical environment that they caused.

45.     Plaintiff has also been deprived of a normal college education due to

Defendant’s conduct and the resulting educational environment that they caused.

46.     Plaintiff has also been damaged by missed educational opportunities. Also, her

future earning capabilities have been damaged by Defendant’s conduct and the

resulting hostile educational environment which they caused.

B. ALLEGATIONS

47.     Jane Doe was enrolled at the University in August of 2019 as a nursing major

and received financial aid assistance.

48.     Jane Doe resided at the University owned dormitory.

49.     September 28, 2019 Plaintiff was physically and sexually assaulted by Assailant

1 who was a Texas State University Student. Assailant 2 an accomplice, was not a

Texas State University Student but was visiting Assailant 1.




PLAINTIFF’S ORIGINAL COMPLAINT – Page 12
            Case 1:21-cv-00559 Document 2 Filed 06/23/21 Page 13 of 20




50.     Assailant 1 was arrested by Texas State University Police on October 3, 2019

for Sexual Assault of a different female that occurred on August 17, 2019, over a

month prior to the assault on Jane Doe. The University had actual knowledge of the

prior assault because they were the investigatory agency. In addition, Assailant 1 was

arrested (by Hays County Sheriff’s Office) on August 29, 2019 for felony possession

of a controlled substance. A Texas State University tracking number was assigned to

him at this time.

51.     With regards to Plaintiff’s assault, the Texas State University’s Title IX’s

coordinator Investigated Doe’s assault and concluded Assailant 1 committed sexual

violence against Doe. Assailant 1 appealed the finding and was unsuccessful. The

Texas State University’s committee affirmed the finding, noting Assailant 1 lacked

credibility and sustained his removal.

52.     Texas State University at time relevant knew of Assailant’s prior criminal

behavior of physical and sexual assault.

53.     The physical and sexual assault took place at the Bobcat Village at Texas State

University.

54.     Jane Doe reported the sexual assault two days later to a physician at Central

Texas Medical Center.


PLAINTIFF’S ORIGINAL COMPLAINT – Page 13
            Case 1:21-cv-00559 Document 2 Filed 06/23/21 Page 14 of 20




55.     Jane Doe reported the sexual assault to University Police Department on

October 4, 2019. Photos were taken of her injuries.

56.     Jane Doe reported the physical and sexual assault to the appropriate University

authorities and at all times cooperated fully with their investigation.

57.     Jane Doe’s grades dropped, and she was forced to withdraw from school and

move home for the fall and the following Spring.

58.     Jane Doe learned of Assailant 1’s arrest not from University Police Department

but because her parents called for an update. Ten minutes later it was all over social

media. For the first time she learned that Assailant 1 had a previous arrest for sexual

assault and felony possession of a controlled substance. Before the physical assault,

Jane Doe had previously paid for classes, room and board. While she did not have to

pay tuition when she withdrew, she was still saddled with the burden paying for room

and board.

                                               V.
                                     CAUSES OF ACTION

                                           COUNT 1:

                                  VIOLATION OF TITLE IX

                                    20 U.S.C. § 1681, et seq.


PLAINTIFF’S ORIGINAL COMPLAINT – Page 14
            Case 1:21-cv-00559 Document 2 Filed 06/23/21 Page 15 of 20




59.     The sex-based harassment articulated in this complaint was so severe, pervasive,

and objectively offensive that it deprived Plaintiff of access to educational

opportunities or benefits provided by the school.

60.     The Defendant created and/or subjected Plaintiff to a hostile educational

environment in violation of Title IX of the Education Amendments of 1972, 20

U.S.C. § 1681(a) ("Title IX"), because:

        a) Plaintiff was a member of a protected class;
        b) Plaintiff was subjected to sexual harassment in the form of a sexual
            assault by another student;
        c) Plaintiff was subjected to harassment based on their sex; and
        d) Plaintiff was subjected to a hostile educational environment created
            by the Defendant’s lack of policies and procedures and failure to
            properly investigate and/or address the sexual assault and subsequent
            harassment.


61.     The University violated their Removal Policy that would have prompted or

required them to take affirmative action and remove a student like Assailant 1 who

exhibited criminal behavior. Had such removal taken place, the sexual assault on

Plaintiff would not have occurred.

62.     The Defendant University failed to protect the Plaintiff from a known sexual

predator of which they had either actual or constructive notice at the time of Plaintiff’s

physical and sexual assault.


PLAINTIFF’S ORIGINAL COMPLAINT – Page 15
            Case 1:21-cv-00559 Document 2 Filed 06/23/21 Page 16 of 20




63.     Plaintiff has suffered emotional distress and psychological damage, and her

character and standing in the community has suffered from the harassment fostered

as a direct and proximate result of Defendant's deliberate indifference to her rights

under Title IX.

                                           COUNT 2

                              TEXAS TORT LAW – Negligence

64.     Defendant owed Plaintiff a duty of reasonable care.

65.     Defendant breached these duties in multiple ways including:

        a.     Failing to discover, develop and/or implement basic safeguards
        designed to prevent and/or minimize incidents of sexual assault;
        b.     Failing to monitor persons accused of sexual assault to ensure
        additional events did not occur;
        c.     Failing to adopt and implement adequate safeguards to prevent
        known sexual harassment occurring on campus;
        d.     Tolerating sexual assailants on campus despite reports to the
        highest levels of their identities;
        e.     Failing to adopt education programs to promote awareness of
        rape, acquaintance rape, and other sex crimes;
        f.     Failing to adopt and enforce institutional sanctions for sex
        offenses, both forcible and non-forcible;
        g.     Failing to adopt and enforce procedures students should follow if
        they become sexual assault victims, including who should be contacted,
        the importance of retaining evidence, and to whom the offense should
        be reported;
        h.     Failing to notify sexual assault victims about counseling services
        and options for changing academic schedules and living arrangements in
        the wake of a sexual assault;


PLAINTIFF’S ORIGINAL COMPLAINT – Page 16
            Case 1:21-cv-00559 Document 2 Filed 06/23/21 Page 17 of 20




        i.     Failing to put in place an accurate routine procedures to notify the
        campus community about serious criminal activity that is likely to be a
        threat to students and employees;
        j.     Failing to adopt and periodically review procedures to make sure
        they are adequate to address complaints of serious sexual misconduct.
        k.     Failing to make the goal of protecting the campus community
        from sexual assaults and harassment an integral part of the institution's
        day-to-day mission of providing a safe and secure learning and working
        environment.
        l.     Failing to follow their own Removal Policy which would have
        prompted or required them remove a student like Assailant 1 who
        exhibited criminal behavior.

66.     The above enumerated breaches of duties were the proximate cause of

substantial injury and damage Plaintiff, as more specifically described herein.

67.     These damages include, great pain of mind and body, physical injury, shock,

emotional distress, physical manifestations of emotional distress, embarrassment, loss

of self-esteem, disgrace, humiliation, and loss of enjoyment of life; Plaintiff has

suffered and continues to suffer spiritually. Plaintiff was prevented and will continue

to be prevented from performing her daily activities and obtaining the full enjoyment

of life; has sustained and will continue to sustain loss of earnings and earning capacity;

and/or has incurred and will continue to incur expenses for medical and psychological

treatment, therapy, and counseling.




PLAINTIFF’S ORIGINAL COMPLAINT – Page 17
            Case 1:21-cv-00559 Document 2 Filed 06/23/21 Page 18 of 20




                                           COUNT 3

                              TEXAS LAW - Breach of Contract

68.     Plaintiff had valid enforceable contract with Defendant as an academic enrollee

and also as a resident living in on-campus housing.

69.     Defendant breached this contract in failing to adequately warn and/or protect

Plaintiff of the dangerous sexual assault conditions on campus.

70.     Defendant also breached this contract by failing to provide an adequately safe

living and educational environment for Plaintiff.

71.     As a result of these breaches of contract, Plaintiff suffered damages which were

foreseeable, and for which recovery is now requested.

                                           COUNT 4

                                    PUNITIVE DAMAGES

72.     Defendant’s actions and omissions, as explained above, were done with such

deliberate and reckless indifference to and disregard for the federally protected rights

and safety of Plaintiff that Defendant should be held liable for exemplary damages.




PLAINTIFF’S ORIGINAL COMPLAINT – Page 18
            Case 1:21-cv-00559 Document 2 Filed 06/23/21 Page 19 of 20




                                               VII.

                                       ATTORNEYS FEES

73.     Plaintiff request award of their reasonable and necessary attorneys’ fees and

expenses for this action. See, e.g., 42 U.S.C. §§ 1983 & 1988. Plaintiff also requests

reasonable and necessary attorneys’ fees for their breach of contract claim.

                                              VIII.
                                           JURY DEMAND

74.     Plaintiff asserts her rights under the Seventh Amendment to the U.S.

Constitution and demands, in accordance with Federal Rule of Civil Procedure 38, a

trial by jury on all issues.



                                               IX.

                                     RELIEF REQUESTED


75.     For the foregoing reasons, the Plaintiff respectfully requests that the Court

enter judgment against Defendant consistent with the relief requested herein, and for

any and all relief Plaintiff may show she is entitled including actual damages,

compensatory damages, nominal damages, punitive damages, court and litigation

costs, expert fees, attorney’s fees and statutory interest.


PLAINTIFF’S ORIGINAL COMPLAINT – Page 19
            Case 1:21-cv-00559 Document 2 Filed 06/23/21 Page 20 of 20




        Dated this 23rd day of June , 2021.



                                           Respectfully submitted,


                                            /s/ Mark W. Long
                                           Mark W. Long
                                           State Bar No. 12521950
                                           508 Powell Street
                                           Austin, Texas 78703
                                           Telephone: (512) 913-6165
                                           Facsimile: (512) 515-9355
                                           mark@marklong.com


                                           BRAZIL & DUNN, L.L.P.

                                           K. Scott Brazil
                                           State Bar No. 02934050
                                           Chad W. Dunn
                                           State Bar No. 24036507
                                           13231 Champion Forest Dr., Suite 406
                                           Houston, Texas 77069
                                           Telephone: (281) 580-6310
                                           Facsimile: (281) 580-6362
                                           scott@brazilanddunn.com


                                           ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT – Page 20
